U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
CPD/CPB
NUMBER:
1330.15, CN-1
DATE:
05/02/2014

Commutation of Sentence, Petition for
/s/

Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following changes to Program Statement 1330.15,
Petition for Commutation of Sentence, dated August 23, 2001:
1. On p. 3, the following paragraph is deleted:
To expedite the Pardon Attorney’s consideration of an inmate’s petition for commutation of
sentence, the inmate must send the petition through the Warden to the U.S. Pardon Attorney.
2. On p. 3, the U.S. Pardon Attorney’s telephone number is deleted.
3. On p. 5, the address of the U.S. Pardon Attorney is changed as follows:
U.S. Pardon Attorney
1425 New York Avenue, NW.
Suite 11000
Washington, DC 20530

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
1330.15
8/23/2001
Commutation of
Sentence, Petition for

1.
[PURPOSE AND SCOPE §571.40. An inmate may file a petition
for commutation of sentence in accordance with the provisions of
28 CFR Part 1.
a. An inmate may request from the inmate's case manager the
appropriate forms (and instructions) for filing a petition for
commutation of sentence.
b. When specifically requested by the U.S. Pardon Attorney,
the Director, Bureau of Prisons will forward a recommendation on
the inmate's petition for commutation of sentence.]
Article II, Section 2 of the U.S. Constitution empowers the
President of the United States to grant Executive Clemency,
including pardon, commutation (reduction) of sentence, remission
of time and reprieve. Commutation of the term of a prison
sentence is considered only in the most exceptional
circumstances.
Rules governing petitions for Executive Clemency such as
commutation of sentence, are published in
28 CFR Part 1 (§1.1-1.10).
In accordance with 28 CFR 1.3, a petition for commutation of
sentence, including remission of fine, should be filed only if no
other form of relief is available, such as from a court of the
United States, U.S. Parole Commission, or upon motions under
18 U.S.C. §§ 3582(c) and 4205(g), or if unusual circumstances
exist, such as:
!
!

critical illness,
severity of sentence,

[Bracketed Bold - Rules]
Regular Type - Implementing Information

!
!

2.

3.

ineligibility for parole, or
meritorious service rendered by the petitioner.

SUMMARY OF CHANGES.

This revision:

!

Requires inmates to submit petitions through their
Wardens if they wish expedited consideration by the
U.S. Pardon Attorney.

!

Clarifies what documents staff must send to the U.S.
Pardon Attorney with an inmate’s petition for
commutation of sentence.

!

Establishes procedures by which the inmate’s petition
is receipted and further processed.

PROGRAM OBJECTIVE.

The expected result of this program is:

All inmates will have access to the U.S. Pardon Attorney to
request a petition for commutation of sentence.
4.

DIRECTIVES AFFECTED

a.

Directive Rescinded
PS 1330.14

b.

Petition for Commutation of Sentence
(11/24/97)

Directives Referenced
PS 5803.07
PS 6000.05

Progress Reports (2/18/98)
Health Services Manual (10/28/97)

c. Rules cited in this Program Statement are contained in 28
CFR 571.40-41.
5.

STANDARDS REFERENCED.

None

6. PRETRIAL/HOLDOVER/DETAINEE PROCEDURES. The procedures
contained in this Program Statement apply only to sentenced
inmates.
7.

[PROCEDURES

§571.41

a. Staff shall suggest that an inmate who wishes to submit a
petition for commutation of sentence do so through the Warden to
the U.S. Pardon Attorney. This procedure allows institution
staff to forward with the application the necessary supplemental

information (for example, sentencing information, presentence
report, progress report, pertinent medical records if the
petition involves the inmate's health, etc.). Except as provided
in paragraph (b) of this section, no Bureau of Prisons
recommendation is to be forwarded with the package of material
submitted to the U.S. Pardon Attorney.]
To expedite the Pardon Attorney’s consideration of an inmate’s
petition for commutation of sentence, the inmate must send the
petition through the Warden to the U.S. Pardon Attorney.
Staff may not refuse to process an inmate's petition for
commutation of sentence, even when it appears that the inmate is
not eligible. When an inmate submits the petition for
commutation of sentence, the Case Manager will document the
petition’s receipt with a complete entry on the Inmate Activity
Record in the Inmate Central File.
Once the petition is received, the Case Manager will have 30
calendar days to compile the required documents and route
for the Warden’s signature.
When referring an inmate’s petition for commutation of
sentence, staff must include:
•
•
•
•

Petition for Commutation of Sentence (Form OPA-6);
Pre-sentence Investigation Report (if available);
Judgment in a Criminal Case; and,
The inmate’s most recent already existing Progress
Report (staff need not create or update a Progress
Report);

If available, staff should also include any other pertinent,
documented information.
The Pardon Attorney may later request the following, if
necessary:
•
•

All pertinent medical records if the petition involves
the inmate's health; and
An updated Progress Report.

In the event of a medical emergency certified by the physician
at the institution where the inmate is confined, staff must
expedite the petition at all levels. In such cases, the
documents cited above may be transmitted to the U.S. Pardon
Attorney's office via BOPNet Mail ID or Facsimile (Commercial
(202) 616-6069). The telephone number is (202) 616-6070.

The U.S. Pardon Attorney may delay and/or return petitions
received without proper documentation pending the remaining
documentation’s receipt.
When the U.S. Pardon Attorney needs additional information, a
request will be forwarded directly to the Warden of the
institution housing the inmate, with a copy to the Assistant
Director, Correctional Programs Division, Central Office,
Washington DC. In these cases, the Warden must ensure the
requested documents are forwarded to the U.S. Pardon Attorney
within 15 working days and a copy of the transmittal memorandum
provided to the Assistant Director, Correctional Programs
Division.
[b. When specifically requested by the U.S. Pardon Attorney,
the Director, Bureau of Prisons shall submit a recommendation on
the petition. Prior to making a recommendation, the Director may
request comments from the Warden at the institution where the
inmate is confined. Upon review of those comments, the Director
will forward a recommendation on the petition to the U.S. Pardon
Attorney.]
(1) The Director, through the Assistant Director,
Correctional Programs Division, will contact (ordinarily via
BOPNet) the Warden for comments, with an information copy sent to
the Regional Director.
(2) The Warden must submit a written response to the
Assistant Director, Correctional Programs Division (Attention:
Administrator, Correctional Programs Branch) within 10 days of
receiving the request, and forward an information copy to the
Regional Director.
(3) The Director, upon review of all available information,
forwards the Bureau's recommendation to the U.S. Pardon Attorney,
with a copy to the Warden and Regional Director.
The Director's recommendation is ordinarily one of several
reviewed by the U.S. Pardon Attorney and others concerned with
the disposition of Clemency Petitions. The Attorney General, or
designee, will provide a recommendation to the President on each
petition for commutation of sentence.
[c. When a petition for commutation of sentence is granted by
the President of the United States, the U.S. Pardon Attorney will
forward the original of the signed and sealed warrant of clemency
evidencing the President's action to the Warden at the detaining

institution, with a copy to the Director, Bureau of Prisons. The
Warden shall deliver the original warrant to the affected inmate,
and obtain a signed receipt for return to the U.S. Pardon
Attorney. The Warden shall take such action as is indicated in
the warrant of clemency.]
The Warden is to forward a copy of the warrant of clemency to
the Regional Director.
[(1) If a petition for commutation of sentence is granted,
institutional staff shall recalculate the inmate's sentence in
accordance with the terms of the commutation order.
(2) If the commutation grants parole eligibility, the
inmate is to be placed on the appropriate parole docket.
d. When a petition for commutation of sentence is denied, the
U.S. Pardon Attorney ordinarily notifies the Warden, requesting
that the Warden notify the inmate of the denial.]
The Warden is to forward a copy of the denial to the Regional
Director.
8. FORMS. The Case Management Coordinator or Executive
Assistant may obtain the necessary forms from the:
U.S. Pardon Attorney
500 First Street NW, 4th Floor
Washington DC 20530.
These forms shall also be available on BOPDOCS.

/s/
Kathleen Hawk Sawyer
Director

